     Case 2:19-cv-02195-MCE-DB Document 66 Filed 07/21/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    CESAR N. HERNANDEZ,                                 No. 2:19-cv-2195 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    A. CONSTABLE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 27, 2021, the magistrate judge filed findings and recommendations, ECF No. 62,

21   herein which were served on all parties and which contained notice to all parties that any

22   objections to the findings and recommendations were to be filed within thirty days. Plaintiff

23   timely filed objections to the findings and recommendations. ECF No. 63.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:19-cv-02195-MCE-DB Document 66 Filed 07/21/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations, ECF No. 62, filed May 27, 2021, are ADOPTED
 3   IN FULL; and
 4         2. Plaintiff’s motion for reconsideration of the denial of a default judgment (ECF No. 61)
 5   is DENIED.
 6         IT IS SO ORDERED.
 7   Dated: July 21, 2021
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
